


Exhibit 10.3


[Where indicated by “[***],” the confidential material contained herein has been
omitted and has been separately filed with the Commission.]
DEVELOPMENT AGREEMENT
THIS DEVELOPMENT AGREEMENT (this “Agreement”) dated as of the 30th day of June,
2014 by and among LIBERTY PROPERTY 18TH & ARCH LP, a Delaware limited
partnership (“Office Owner”), and LIBERTY PROPERTY 18TH & ARCH HOTEL, LLC, a
Delaware limited liability company (“Hotel Owner”), and LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (“Developer”).
RECITALS
WHEREAS, on July 12, 2011, Comcast Corporation, a Pennsylvania corporation
(“Comcast”), formed 18A LLC, a Delaware limited liability company (“18A LLC”),
pursuant to the terms of the Delaware Limited Liability Company Act, as amended
(the “Act”). 18A LLC indirectly owns 100% of the ownership interests in Office
Owner.
WHEREAS, prior to the date hereof, Office Owner acquired those certain parcels
of land located within the City and County of Philadelphia, Pennsylvania,
commonly known as 1800 Arch Street, as more particularly described in Exhibit A
attached hereto (the “Land”).
WHEREAS, Office Owner now desires to initiate the development of the Overall
Project (defined below) on the Land.
WHEREAS, to facilitate the development and operation of the Overall Project,
Office Owner has submitted (or will shortly submit) the Land to the provisions
of the Pennsylvania Uniform Condominium Act, 68 Pa. CS §3101 et. seq., by
executing and recording a Declaration of Condominium with the Department of
Records for Philadelphia, PA, and creating a condominium known as “1800 Arch
Street Condominium” (the “Condominium”). The Condominium contains the following
units, all as more particularly described and defined in the aforementioned
Declaration of Condominium: the Office Unit, which consists of the proposed
office space, retail space and the underground parking area, together with an
initial percentage interest of approximately 83.95% in the general common
elements of the Condominium (the “Office Unit”); the Hotel Unit, which consists
of the Hotel (defined below) together with an initial percentage interest of
approximately 16.04% in the general common elements of the Condominium (the
“Hotel Unit”); and the Public Unit, which consists of the underground pedestrian
concourse and certain other indoor and outdoor public spaces, including the
so-called “Winter Garden,” together with an initial percentage interest of 0.01%
in the general common elements of the Condominium (the “Public Unit”, and
together with the Office Unit and the Hotel Unit, the “Property”).
WHEREAS, prior to the date hereof, Comcast was the sole member of 18A LLC. On or
about the date hereof Developer has been admitted as the managing member of 18A
LLC, and thereby manages the day-to-day operations of Office Owner.

LEGAL\19062995\17

--------------------------------------------------------------------------------




WHEREAS, prior to the date hereof, Comcast and an Affiliate of Developer jointly
formed Hotel Owner pursuant to the Act. An Affiliate of Developer serves as the
managing member of the sole member of Hotel Owner, and thereby manages the
day-to-day operations of Hotel Owner.
WHEREAS, prior to the date hereof, Office Owner has conveyed the Hotel Unit to
Hotel Owner and the Public Unit to PIDC-DMC, a Pennsylvania non-profit
corporation (“PIDC-DMC”), which is a subsidiary of the Philadelphia Industrial
Development Corporation, a body corporate and politic organized under the laws
of the Commonwealth of Pennsylvania. Office Owner has retained ownership of the
Office Unit.
WHEREAS, Office Owner, as landlord, and Comcast, as tenant, have entered into
that certain lease (as the same may hereafter be amended, restated or modified
from time to time, the “Major Tenant Lease”) for an initial premises of
approximately 982,275 square feet of office space within the Office Unit.
WHEREAS, the Owners (defined below) wish to engage Developer to develop the
Project (defined below) and Developer is willing to accept such engagement, all
upon the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the covenants herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Owners and Developer hereby
agree as follows (all capitalized terms contained in this Agreement and not
otherwise defined in these Recitals are defined in Article I):
Article I
Certain Defined Terms
As used herein, the following capitalized terms shall have the following
meanings:
1.1    “Affiliate” means, when used with reference to a specific Person, any
Person directly or indirectly controlling, controlled by, or under common
control with the Person in question. As used in this definition, the terms
“controlling”, “controlled” and “control” mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise. For the avoidance of doubt, except to the extent the
context would otherwise indicate, no entity in which Comcast and Developer both
have a direct or indirect ownership interest shall be deemed an Affiliate of
Comcast or Liberty.
1.2    “Architect” means the Project Architect, any architect selected by the
Major Tenant for the Tenant Improvements, as defined in the Work Letter, or any
other design professional selected by Developer, subject to the provisions of
Section 3.1(i).
1.3    “Architect Agreement” means that certain agreement between Developer (as
assignee of Office Owner) and the Project Architect dated January 14, 2014
respecting the Project.

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




1.4    “Base Project Budget” means the approved budget for the development of
the Base Project Improvements and the Hotel Furnishings and for certain other
activities and services related to the Project, attached hereto as Exhibit B.
1.5    “Base Project Improvements” means all improvements depicted on the Base
Project Plans and Specifications, including, without limitation, the core and
shell of the Office Unit, the Public Improvements and the Hotel Improvements.
1.6    “Base Project Guaranteed Maximum Development Price” has the meaning set
forth in the definition of Guaranteed Maximum Development Price in Section 1.33.
1.7    “Base Project Plans and Specifications” means the final plans and
specifications for the Base Project Improvements developed in accordance with
the Work Letter and based on the Preliminary Design Development Documents
attached hereto as Schedule 1. For avoidance of doubt, the Base Project Plans
and Specifications are the same as the “Project Plans and Specifications”
developed in accordance with the Work Letter.
1.8    “Base Project Work” means all construction and other activities required
under the Construction Contracts or otherwise in order to Complete the
development of the Base Project Improvements, including all labor, materials,
equipment and other services to be furnished thereunder to Complete the Base
Project Improvements in accordance with the Base Project Plans and
Specifications.
1.9    “Bonding Costs” has the meaning set forth in Section 3.1(f).
1.10    “Building” means a trophy-class mixed-use skyscraper to be developed on
the Property as part of the Project.
1.11    “Comcast” has the meaning set forth in the recitals to this Agreement.
1.12    “Complete” shall mean the Project, or a designated portion thereof that
Owners have agreed to accept separately, has been completed (including all punch
list items), free of Liens, in accordance with (in all material respects) the
Plans and Specifications, this Agreement, the Related Documents and any
agreements with the City of Philadelphia, Philadelphia Authority for Industrial
Development and/or its Affiliates relating to the Public Improvements, and has
been accepted in accordance with the Related Documents by the Major Tenant and
the Owners, and Developer has obtained all necessary final and unappealable
governmental approvals and certificates permitting occupancy for the Project
(other than unleased portions of the Office Unit, if any). When “Complete” is
used as a verb, it shall mean the taking of all actions necessary to make the
Project, or such designated portion, Complete. “Completion” is the time when the
Project, or such designated portion, is Complete.
1.13    “Condominium” has the meaning set forth in the recitals to this
Agreement.

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




1.14    “Construction Contracts” mean all contracts and purchase orders with the
General Contractor, including the GMP Contracts, and specialty trade contractors
and suppliers as necessary to cause the construction of the Improvements.
1.15    “Construction Schedule” means the schedule for completion of the various
stages of the Work under the various GMP Contracts for the Project to be
prepared by or on behalf of Developer and approved and reasonably updated in
accordance with the Work Letter (with respect to the Base Project Improvements
and the Tenant Improvements) and the Hotel JV Agreement and the Hotel Agreements
(with respect to the Hotel Furnishings) and shall include therein each major
event expected during the construction of the applicable Improvements. Nothing
in the Construction Schedule shall be deemed to modify any time deadlines set
forth in this Agreement.
1.16    “Cumulative Tenant Delay” has the meaning set forth in the Work Letter.
1.17    “Developer” has the meaning set forth in the recitals to this Agreement.
1.18    “Developer Default” has the meaning set forth in Section 10.1(b).
1.19    “Developer’s Dispute Representative” has the meaning set forth in
Section 11.1.
1.20    “Development Costs” has the meaning set forth in Section 3.3(a).
1.21    “Development Fee” has the meaning set forth in Section 4.1.
1.22    “Economic Opportunity Plans” means (i) the Economic Opportunity Plan
between Liberty Property Trust (on behalf of Owners) and the City of
Philadelphia dated February 25, 2014, and (ii) the Economic Opportunity Plan
between Major Tenant and the City of Philadelphia dated February 25, 2014.
1.23    “Environmental Laws” means all Federal, state and local laws and
ordinances relating to the protection of the environment or the keeping, use or
disposition of Hazardous Materials, substances, or wastes, presently in effect
or hereafter adopted, all amendments thereto, and all rules and regulations
issued pursuant to any of the foregoing.
1.24    “FM Notice” has the meaning set forth in Section 3.2(e).
1.25    “Force Majeure” means delays, to the extent to which they could not have
been prevented or overcome wholly or in part by the exercise of due diligence by
Developer, to items on the critical path of the Construction Schedule, caused
by: (i) acts of God; (ii) strikes, lockouts or other labor or industrial
disturbances or disputes (whether lawful or not) which involve multiple
employers; (iii) action or inaction by a governmental authority not resulting
from wrongful or negligent acts or omissions of Developer or any other
Responsible Party; (iv) war, civil disturbance, vandalism, disease, acts of
terrorism or civil riots; (v) floods; (vi) embargo of machinery, materials,
supplies or equipment; (vii) natural disasters; (viii) fire, explosion or other
casualty; (ix) inability to secure supplies, utilities, materials or labor
necessary for Developer to comply with its obligations under this Agreement,
without reasonably available and reasonably acceptable substitute; (x) orders of
any court or public authority having jurisdiction, to the extent not caused by
the wrongful or

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




negligent acts or omissions of Developer or any other Responsible Party; (xi)
adverse weather conditions (including high wind), which cause, in the aggregate,
more than fifty (50) days of delay, and (xii) any other causes not reasonably
within the control of Developer or any other Responsible Party and which by the
exercise of due diligence neither Developer nor any other Responsible Party
could have prevented or overcome. Developer acknowledges that it has a high
level of expertise in the development of complex, major projects in urban areas,
and that Owners are relying on Developer to use its expertise to prevent and
mitigate the occurrence of delay resulting from Force Majeure, to the extent
reasonably possible. For the purposes of this Section 1.25, a “Responsible
Party” is one or more of Developer, its Affiliates, and their respective
contractors, subcontractors, officers, directors, members, partners (other than
Comcast Corporation and its Affiliates), agents and employees. If adverse
weather conditions are the basis for a claim of Force Majeure by Developer, such
claim shall be documented by data substantiating that weather conditions were
hazardous for the work being performed at that time and that such weather
conditions had an adverse effect on the scheduled activity.
1.26    “Force Majeure Delay” means (1) any actual delay to the extent due to
Force Majeure, and (1) any delay or default by an Owner (to the extent caused by
Comcast in its capacity as a partner or member in such Owner) in performing any
of its obligations under this Agreement, to the extent such delay or default
delays an item on the critical path of the Construction Schedule.
1.27    “Funding Default” means (i) failure of Comcast, subject to any
applicable notice and cure periods, to fund any amounts required under the
Office JV Agreement or the Hotel JV Agreement, (ii) the failure of Major Tenant
to fund any amounts when required under the Work Letter, or (iii) the failure of
any lender to Office Owner or Hotel Owner to fund its loan obligation due to the
action or inaction of Comcast.
1.28    “General Contractor” means L. F. Driscoll Co., LLC, or any replacement
general contractor or construction manager approved by the Major Tenant in
accordance with the Work Letter, or any other general contractor or construction
manager selected by Developer for the Work, subject to the provisions of Section
3.1(i).
1.29    “GMP Contract” means each of the guaranteed maximum price Construction
Contracts to be entered into with the General Contractor for portions of the
Work.
1.30    “Governmental Incentives” means funds to be used for the development and
construction of the Public Improvements and obtained pursuant to governmental
incentive programs (except for the incentives and credits described in the last
sentence of Section 4.2), including (i) [***], as any of the foregoing may be
modified from time to time.
1.31    “Guaranteed Cost Exceptions” means collectively:
(a)    All items in the Base Project Budget identified as “Guaranteed Cost
Exceptions”;
(b)    Costs of unforeseeable legal fees in obtaining Governmental Incentives;

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




(c)    Costs for public art, to the extent costs exceed the budgeted amounts
therefor as a result of decisions made by Comcast;
(d)    Extraordinary out-of-pocket costs of travel, lodging and entertainment
incurred in connection with the design or construction of the Project,
(e)    Costs of press conferences and parties;
(f)    any gross receipts or similar taxes payable by Owners in connection with
the payment of the subcontractors in connection with the development of the
Project, provided that payments to such subcontractors are made in accordance
with the terms of the Work Letter and this Agreement.
Although Developer is not responsible for payment of the Guaranteed Cost
Exceptions, Developer may not make expenditures for Guaranteed Cost Exceptions
(i) greater than those set forth in the Base Project Budget, or (ii) for any of
the items described in Sections 1.31 (b), (c), (d) or (e), without in each case
Comcast’s prior written consent. For the avoidance of doubt, but subject to the
preceding sentence, the dollar amounts set forth next to each Guaranteed Cost
Exception in the Base Project Budget are for reference only and do not
constitute a limitation on the amount of the Guaranteed Cost Exceptions.
1.32    “Guaranty Cost Items” means all costs and expenses incurred in the
performance of the Work and of all other obligations of Developer under this
Agreement, except the Guaranteed Cost Exceptions. For the avoidance of doubt,
the Guaranty Cost Items do not include construction period interest or return on
investment.
1.33    “Guaranteed Maximum Development Price” means (a) with respect to the
Guaranty Cost Items that are incurred in the performance of the Base Project
Work, procurement and installation of the Hotel Furnishings, and performance of
all other obligations of Developer under this Agreement, except the Tenant
Improvements Work and work and services that are covered by the Guaranteed Cost
Exceptions, the sum of $[***], as that sum may be increased or decreased as set
forth in this Agreement (the “Base Project Guaranteed Maximum Development
Price”), and (b) with respect to the Guaranty Cost Items that are incurred in
the performance of the Tenant Improvements Work, an amount equal to (i) the
Tenant Work GMP multiplied by [***]% (representing the Landlord’s Fee and a
[***] percent ([***]%) contingency), minus (ii) $[***], as that sum may be
increased or decreased in accordance with this Agreement (the “Tenant
Improvements Guaranteed Maximum Development Price”). Developer acknowledges that
no Guaranteed Cost Exceptions will be incurred in connection with the Tenant
Improvements Work. The components of the Guaranteed Maximum Development Price
are shown in the Project Budget, but do not include the Guaranteed Cost
Exceptions.
1.34    “Hard Costs” means the total of all costs, expenditures and liabilities
paid or incurred by the Owners to the General Contractor, subcontractors or to
any other person providing labor, materials, equipment or supplies for the
erection and construction of the Project, and all other costs, expenditures and
liabilities of the Owners incurred with respect to the erection and construction
of

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




the Project, except fees to contractors and costs commonly referred to in the
construction industry as “general conditions costs.”
1.35    “Hazardous Materials” means any flammable items, explosives, radioactive
materials, hazardous wastes or materials, toxic wastes or materials, or other
similar substances, petroleum products or derivatives or any substance subject
to regulation pursuant to Environmental Laws.
1.36    “Hotel” means the hotel portions of the Overall Project, including guest
rooms, hotel public space, hotel back-of-house, stairs, elevators/escalators,
restaurants and other amenities intended to serve the guests of the Hotel.
1.37    “Hotel Agreements” means, collectively (i) the Hotel Management
Agreement, (ii) the Hotel License Agreement, and (iii) the Pre-Opening Services
Agreement, between Hotel Owner and Hotel Operator and dated on or about the date
hereof, as the same may hereafter be amended, restated or modified from time to
time.
1.38    “Hotel Delay Damages” has the meaning set forth in Section 3.1(e).
1.39    “Hotel Furnishings” means all furniture, fixtures, and equipment
respecting the Hotel (including the restaurants in the Hotel), as well as all
operating supplies and consumables required for the operation thereof, as the
foregoing are designed, installed and procured pursuant to the Hotel Agreements
and the Work Letter.
1.40    “Hotel Improvements” means the Base Project Improvements relating to the
Hotel (including the restaurants located in the Hotel).
1.41    “Hotel JV Agreement” means the Limited Liability Company Operating
Agreement of 18A Hotel, LLC, as the same may hereafter be amended, restated or
modified from time to time.
1.42    “Hotel Operator” means Four Seasons Hotels and Resorts, and any
replacement Hotel Operator.
1.43    “Hotel Owner” has the meaning set forth in the recitals to this
Agreement.
1.44    “Hotel Plans and Specifications” means collectively, (i) with respect to
the Hotel Improvements, the portion of the Base Project Plans and Specifications
relating thereto, as the same may be prepared and modified in accordance with
the Work Letter, and (ii) with respect to the Hotel Furnishings, the designs and
selections thereof, as the same may be prepared and modified in accordance with
the Hotel JV Agreement, the Hotel Agreements and the Work Letter.
1.45    “Improvements” means, collectively, the Base Project Improvements, the
Tenant Improvements and the Hotel Furnishings.
1.46    “Independent Neutral” shall have the meaning set forth in Section 11.1.

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




1.47    “Joint Venture Agreement” means, individually or collectively, the
Office JV Agreement and the Hotel JV Agreement, as the context may require.
1.48    “Landlord’s Fee” has the meaning set forth in the Work Letter.
1.49    “Law” or “Laws” means all laws, ordinances, statues, rules, regulations
and codes pertaining to the Improvements, including any determinations of all
Federal, state, county or municipal authorities having jurisdiction over the
Overall Project.
1.50    “Lien” and “Liens” shall mean individually and collectively, as the
context may require, any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, the filing of any financing statement under the UCC or
comparable law of any jurisdiction in respect of any of the foregoing and a
mechanics’ or materialmen’s lien).
1.51    “Major Tenant” means Comcast, in its capacity as the tenant under the
Major Tenant Lease and any successor to Comcast permitted under the Major Tenant
Lease.
1.52    “Major Tenant Lease” has the meaning set forth in the recitals to this
Agreement, and includes all schedules and exhibits thereto.
1.53    “Management Agreement” means that certain Management and Leasing
Agreement between Office Owner and Developer dated on or about the date hereof.
1.54    “Office JV Agreement” means the Amended and Restated Limited Liability
Company Operating Agreement of 18A LLC, as the same may hereafter be amended,
restated or modified from time to time
1.55    “Office Owner” has the meaning set forth in the recitals to this
Agreement.
1.56    “Overall Project” means a trophy-class mixed-use skyscraper consisting
of an approximately 59-story vertically integrated office and hotel building
containing: approximately 1,333,580 rentable square feet of office space; a
265,000 square foot, 222-room, 5-star luxury hotel with spa, restaurant(s),
banquet and meeting space; approximately 4,052 square feet of retail space;
indoor and outdoor public space with an area of approximately 20,000 square feet
at various levels of the building; an underground pedestrian concourse
connecting from the east curb-line of the Land to the existing concourse; and an
underground parking area with accessory parking, all as depicted in the Plans
and Specifications.
1.57    “Owner” means Office Owner and/or Hotel Owner, individually. As used
herein, the term the “Owners” means Office Owner and Hotel Owner collectively.
1.58    “Owner Default” has the meaning specified in Section 10.2.
1.59    “Owner’s Dispute Representative” has the meaning set forth in Section
11.1.

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




1.60    “Payment Account(s)” has the meaning set forth in Section 3.4(a).
1.61    “Permits” has the meaning set forth in Section 3.1(b)(v).
1.62    “Person” means a natural person or a corporation, partnership, limited
liability company or other entity.
1.63    “Phase” has the meaning set forth in the Work Letter.
1.64    “PIDC-DMC” has the meaning set forth in the recitals to this Agreement.
1.65    “Plans and Specifications” means, collectively, the Base Project Plans
and Specifications, the Hotel Plans and Specifications for the Hotel Furnishings
and the Tenant Improvements Plans and Specifications.
1.66    “Preliminary Design Development Documents” means, collectively (i) the
Core and Shell Preliminary Design Development Plans dated 5/15/14 and attached
hereto as Schedule 1-A, (ii) the Core and Shell Project Narrative dated 6/24/14
and attached hereto as Schedule 1-B, (iii) the Preliminary Hotel Interiors
Design Development Plans dated 5/15/14 and attached hereto as Schedule 1-C, and
(iv) the Hotel Interiors Project Narrative dated 6/17/14 and attached hereto as
Schedule 1-D. For the avoidance of doubt, the Preliminary Design Development
Documents are the same as the “Preliminary Design Development Documents”
referenced in the Work Letter.
1.67    “Principal Design Architect” means architect(s) selected by Developer
and approved by Comcast pursuant to Section 3.1(i) and/or Major Tenant pursuant
to the Work Letter that is responsible for the overall design of the Project,
and any replacement thereof selected in accordance with this Agreement. The
initial Principal Design Architect is F&P Architects, New York, Inc.
1.68    “Principal Landscape Architect” means the architect(s) selected by
Developer and approved by Comcast pursuant to Section 3.1(i) that is responsible
for the design of the exterior landscaping of the Project, and any replacement
thereof selected in accordance with this Agreement. The initial Principal
Landscape Architect is the Olin Partnership.
1.69    “Principal Lighting Designer” means the architect(s) or designer(s)
selected by Developer and approved by Comcast pursuant to Section 3.1(i) that is
responsible for the exterior lighting design for the Project, and any
replacement thereof selected in accordance with this Agreement. The initial
Principal Lighting Designer is Tillotson Design Associates, Inc.
1.70    “Project” means the Overall Project to be developed by Developer
pursuant to the terms hereof, including the Base Project Improvements, the Hotel
Furnishings and the Tenant Improvements, but excluding any tenant fit-out for
tenants of the Office Unit other than the Tenant Improvements to be constructed
on behalf of the Major Tenant in accordance with the Major Tenant Lease.
1.71    “Project Architect” means Kendall/Heaton Associates, Inc. (together with
F&P Architects, New York, Inc., which is contracted as a consultant to
Kendall/Heaton).

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




1.72    “Public Improvements” means those portions of the Overall Project
principally located within the Public Unit and consisting generally of a winter
garden and infrastructure, utility, roadway, concourse and similar improvements,
as depicted in the Public Improvements Plans and Specifications, and which are
funded, in part, with Governmental Incentives.
1.73    “Public Improvements Plans and Specifications” means the portion of the
Base Project Plans and Specifications relating to the Public Improvements, as
the same may be modified in accordance with the Work Letter and the applicable
agreements governing the granting, distribution and use of the Governmental
Incentives.
1.74    “Public Unit” has the meaning set forth in the recitals to this
Agreement.
1.75    “Related Documents” shall mean, collectively, the Work Letter, the Hotel
Agreements, the Office JV Agreement and the Hotel JV Agreement.
1.76    “Responsibilities” means the obligations of Developer described in
Article III.
1.77    “Soft Costs” means all costs to design and construct the Overall
Project, other than Hard Costs.
1.78    “Standard of Care” has the meaning set forth in Section 3.1.
1.79    “Substantial Completion” shall, with respect to the applicable portion
of the Work, have the meaning given to such term in the Work Letter.
1.80    “Tenant Delay” has the meaning set forth in the Work Letter.
1.81    “Tenant Improvements” means the tenant improvements contemplated in the
Major Tenant Lease and as described in the Tenant Improvements Plans and
Specifications. For the avoidance of doubt, the Tenant Improvements contemplated
under this Agreement are the same improvements to be designed and constructed as
the “Tenant Work” under the Work Letter.
1.82    “Tenant Improvements Guaranteed Maximum Development Price” has the
meaning set forth in the definition of Guaranteed Maximum Development Price in
Section 1.33.
1.83    “Tenant Improvements Plans and Specifications” means the final plans and
specifications for the Tenant Improvements, as the same may be established and
modified in accordance with the Work Letter. For avoidance of doubt, the Tenant
Improvements Plans and Specifications are the same as the “Tenant Construction
Documents Issued for Construction,” developed in accordance with the Work
Letter.
1.84    “Tenant Improvements Work” means all construction and other activities
required under the Construction Contracts or otherwise in order to Complete the
development of the Tenant Improvements, including all labor, materials,
equipment and other services to be furnished thereunder to Complete the Tenant
Improvements in accordance with the Tenant Improvements Plans and
Specifications.

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




1.85    “Tenant Work GMP” has the meaning set forth in the Work Letter, and
includes any increase or decrease thereto made in accordance with the terms of
the Work Letter.
1.86    “Work” means, collectively, the Base Project Work, the design,
procurement and installation of the Hotel Furnishings, and the Tenant
Improvements Work. For the avoidance of doubt, the “Work” does not include any
third-party tenant fit-out.
1.87    “Work Letter” means the Work Letter that is attached to, and made part
of, the Major Tenant Lease, as the same may hereafter be amended, restated or
modified from time to time.
ARTICLE II    
ENGAGEMENT AND TERM
Owners hereby engage Developer to design, develop, cause the construction of and
Complete the Project and perform all of its other obligations under this
Agreement, upon the terms and conditions herein stated. Developer accepts such
engagement and shall perform the duties and obligations of the Developer set
forth herein in accordance with the terms and provisions of this Agreement. The
term of this Agreement shall commence on the date hereof and shall end on the
date upon which the construction of the Project is Complete (subject to Section
3.8 hereof) and all other obligations of the parties set forth herein have been
fulfilled.
ARTICLE III    
DEVELOPER’S RESPONSIBILITIES
3.1    Responsibilities. In consideration of the fees and other compensation to
be paid to Developer hereunder, and subject to all of the other terms and
conditions set forth herein, Developer agrees to design, develop, cause the
construction of and Complete the Project and to provide or cause to be provided
(i) all design, construction, construction procurement, development,
environmental, consulting and other soft-costs and services necessary to
Complete the Project, including, with respect to the procurement and
installation of all furniture, fixtures and equipment for the Hotel Furnishings
as well as the procurement of all operating supplies and consumables necessary
for the proper operation of the Hotel, and (ii) all other activities or services
reasonably inferable from the line item descriptions in the Base Project Budget
or otherwise described in this Agreement. Developer shall provide all necessary
management and oversight of professionals (including Architects, engineers and
other design professionals, attorneys, accountants, and other consultants)
involved in the development of the Project and cause all other Soft Costs to be
incurred and Completed in accordance with this Agreement and the Related
Documents. Developer shall have the authority, duty and responsibility to
undertake the matters described below, subject in all events to the terms of
Section 3.1(i) and the Related Documents, including all applicable consent and
approval rights of Comcast, Major Tenant and Hotel Operator set forth therein.
All activities of Developer pursuant to this Agreement shall be undertaken using
the standard of care that an experienced developer in the Philadelphia area,
with experience on projects similar to the Project, would be expected to
exercise, but in no case less than a high degree of care and diligence (the
“Standard of Care”). Notwithstanding the foregoing, exercise by Developer of the
Standard of Care shall not be deemed to relieve Developer of any of its
obligations under this Agreement,

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




including its duties to correct defective Work, or qualify any express
representations and warranties set forth in this Agreement.
(a)    Design Related Responsibilities. Developer shall cause the Project to be
designed in accordance with (i) the terms of the Work Letter and the Office JV
Agreement (with respect to the Base Project Improvements and the Tenant
Improvements), and (ii) the Hotel Agreements, the Hotel JV Agreement and the
Work Letter (with respect to the Hotel Furnishings). Without limiting the
generality of the foregoing, Developer shall undertake the following:
(i)    Developer shall select, engage, terminate and replace all architects,
engineers and other design professionals for the Project (except the architect
designing the Tenant Improvements) as set forth in the Work Letter;
(ii)    Developer shall oversee the preparation and finalization of all
architectural drawings, specifications, and other design documentation for the
construction of the Improvements, which shall refine and implement the design
concepts contemplated in the various design documents developed under the
Related Documents, and shall review and approve or disapprove (as applicable)
(x) any proposed changes to the scope of the Improvements, and (y) any proposed
changes to any of the Plans and Specifications, provided, however, that (A) any
modification of the Base Project Plans and Specifications and/or the Tenant
Improvements Plans and Specifications shall be subject to the approval of the
Major Tenant in accordance with and to the extent set forth in the Work Letter,
and Comcast in accordance with and to the extent set forth in, the Office JV
Agreement, (B) the design and selection of the Hotel Furnishings shall be
subject to the approval of the Hotel Manager in accordance with and to the
extent set forth in the Hotel Agreements, Comcast in accordance with and to the
extent set forth in, the Hotel JV Agreement, and Major Tenant in accordance with
and to the extent set forth in the Work Letter, and (C) any modification of the
Public Improvements Plans and Specifications shall also be subject to the
approval of applicable governmental and/or quasi-governmental agencies to the
extent required under the instruments, codes or ordinances governing the
Governmental Incentives;
(iii)    Coordinate and monitor efforts by the Architect to comply with all
applicable Laws; and
(iv)    Otherwise cause the Plans and Specifications to be developed, finalized
and approved in accordance with the terms of the applicable Related Documents.
Because Developer will have the benefit of the OPPI insurance described in
Section 6.1(b), it shall be responsible for errors and omissions in the Plans
and Specifications discovered prior to the expiration of the warranty period
described in Section 3.8.
(b)    Construction Related Responsibilities. Developer shall cause the Project
to be constructed in a good and workmanlike manner in accordance with the Plans
and Specifications in all material respects, this Agreement and the Related
Documents. Without limiting the generality of the foregoing, Developer shall
undertake the following:

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




(i)    Select, engage, terminate and replace all contractors, subcontractors and
materialmen providing goods or services for the Project;
(ii)    Finalize and execute in its own name the GMP Contracts and coordinate,
administer and enforce all rights and perform all obligations of the “owner”
under the Construction Contracts;
(iii)    Review and approve or disapprove (as applicable) any proposed amendment
or modifications to the Construction Contracts, including, without limitation,
any and all change orders;
(iv)    Provide the General Contractor with all documentation, including but not
limited to the Plans and Specifications, necessary to obtain competitive bids
for all the Work, and oversee such bid process;
(v)    Obtain, or cause to be obtained, all final and unappealable governmental
permits and approvals required for the construction and Completion of the Work,
including, without limitation, all building permits, partial building permits,
and temporary or final certificates of occupancy (collectively, the “Permits”).
All such Permits relating to construction of the Improvements shall be obtained
in the appropriate Owner’s name;
(vi)    Coordinate and monitor (1) all applications for the Permits, and (2) the
compliance with the terms and conditions of (x) such Permits, (y) any insurance
policy required under this Agreement and affecting or covering the Improvements,
and (z) any surety bond or approved alternative to a surety bond obtained by
General Contractor and/or any subcontractors in connection with the Work;
(vii)    Coordinate, administer and implement (x) the application and approval
process in connection with the issuance of the Permits, and (y) the making of
any periodic inspections required by governmental officials;
(viii)    Cause the General Contractor or a scheduling consultant to prepare the
Construction Schedule;
(ix)    Review and approve or disapprove (as applicable) all applications for
payment and supporting documentation prepared by General Contractor and others
performing work or furnishing materials for the Improvements, obtain
certificates for payment from the Architect, obtain and review partial and final
lien waivers, and direct payments to be made from the applicable Payment Account
to the General Contractor, subcontractors and others as provided in Section 3.4.
(x)    Cause Completion of the Project to occur, including the preparation of
all required punch lists, and coordinate the activities of contractors to
facilitate Completion of the Project (including procurement of equipment
manuals, warranties and guaranties for

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




the equipment installed in the Building) and coordinate the waiver or release of
all lien rights;
(xi)    Oversee the Architect in administering the Construction Contracts and
monitoring performance of the Work for compliance with the Plans and
Specifications;
(xii)    Hold monthly job meetings with the General Contractor, Architect, and
other contractors and subcontractors on an as-needed basis, or as otherwise
determined by Developer during the construction phase of the Improvements, and
permit Comcast to have representatives present at such meetings;
(xiii)    Attend any and all public meetings which may be held concerning the
Project and negotiate all contracts for the furnishing of utilities to the
Project in capacities adequate for the intended use of the Project, and permit
Comcast to have representatives present at such meetings;
(xiv)    Enforce the obligation of the General Contractor to comply with the
requirements of the Economic Opportunity Plans; and
(xv)    Provide Comcast with copies of any amendments or modifications of the
existing Construction Contracts and Architect Agreement and copies of any
Construction Contract and design contract, and any amendments thereto, entered
into by Developer in connection with the Project after the date hereof.
(c)    Miscellaneous Responsibilities. Developer shall:
(i)    Administer, implement, adjust (subject to Section 6.2) and enforce all
insurance policies and insurance requirements contemplated under this Agreement,
including, without limitation, the insurance requirements set forth in Section
6.1 hereof;
(ii)    Retain or hire all necessary third parties (including contractors,
engineers, surveyors, architects, accountants, attorneys, consultants and other
qualified personnel), in order to accomplish the duties of Developer as set
forth herein;
(iii)    Negotiate with any third parties including any adjacent land owners and
community associations, concerning all matters relating to the Project;
(iv)    In the event of an emergency at the Improvements, take any action in
good faith and in the exercise of the Standard of Care believed by Developer to
be required under the circumstances, and notify Comcast promptly of the
emergency and any actions taken by Developer with respect thereto;
(v)    Identify any necessary or desirable easements for the Project and
negotiate such easements with the owners of the servient estate; administer all
covenants, reciprocal easement agreements and the like affecting the Project,
assist Owner in understanding and observing, and performing its covenants and
obligations under all such covenants and agreements;

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




(vi)    As provided in Section 6.3, initiate, prosecute, litigate, arbitrate,
mediate, defend and settle any and all manner of claims, actions, causes of
action, cross-actions, suits, counter-claims, demands, litigation, arbitration,
mediation, administrative (including OSHA) proceedings, and all other
controversies arising from or relating to the design, development or
construction of the Project;
(vii)    Perform all other obligations provided elsewhere in this Agreement to
be performed by Developer or reasonably believed by Developer to be desirable,
necessary or appropriate to carry out its duties hereunder;
(viii)    Comply with the Condominium Documents and any other matters of record
affecting the Project;
(ix)    Procure on behalf of the Owners title insurance coverage for their fee
and leasehold interests in the Project, in such amounts and with such
exceptions, coverages and endorsements, as are consistent with the Standard of
Care;
(x)    Provide at all times such qualified and experienced personnel as may be
necessary to accomplish Developer’s responsibilities hereunder. Without limiting
the foregoing, [***] shall be actively involved in oversight of the Project,
provided he remains employed by Developer or an Affiliate of Developer;
(xi)    Ensure compliance with the requirements of all grants relating to the
Public Improvements (other than requirements that are specific to the Major
Tenant);
(xii)    At or prior to Substantial Completion of the applicable Work, conduct
the checkout of all utilities and operational systems and equipment for
readiness and assist the Owner(s) and/or Major Tenant, as applicable, in initial
start-up, testing and operation of the same. Provide all initial training as may
be reasonably necessary to permit the Owner(s) and Major Tenant, as applicable,
to operate all operational systems and equipment;
(xiii)    At or prior to Completion of the applicable Work, cause to be
submitted to Comcast, the Major Tenant, and the Owners, as applicable, all
operation and maintenance data and instructions and warranties for the Project;
(xiv)    Establish an indoor air quality plan consistent with a LEED Platinum
certification for the core and shell of the Building;
(xv)    Developer, in its capacity as Manager under the Management Agreement,
shall diligently market the Office Unit (including the retail portions thereof)
to potential third-party tenants and undertake all necessary lease negotiations
in connection with the initial lease-up of all portions of the Office Unit not
leased to the Major Tenant under the Major Tenant Lease, in accordance with the
Management Agreement, and shall be entitled to any and all leasing commissions
for such initial lease-up, as set forth in the Management Agreement. Developer
shall utilize for the purpose of performing its responsibilities under this
Section 3.1(c)(xv) the funds allocated for marketing and leasing

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




activities in the Base Project Budget (subject to reallocation by Developer as
set forth in Section 3.2(a)) and shall not exceed such budgeted amount without
the prior consent of Comcast; and
(xvi)    Developer shall cause completion of the activities and services (not
otherwise described above) described in each applicable line item in the Base
Project Budget (or reasonably inferable therefrom) in accordance with this
Agreement and the Related Documents.
(d)    Respecting the Major Tenant Lease.
(i)    Developer shall undertake all design, development and construction
obligations of Office Owner in its capacity as the Landlord under the Major
Tenant Lease, including, without limitation, the exercise of all rights and the
performance of all obligations of the Office Owner under the Work Letter. For
the avoidance of doubt, nothing in this Agreement shall be deemed to modify,
abrogate or supersede the rights of Comcast in its capacity as Tenant under the
Major Tenant Lease.
(ii)    Except as provided in Section 10.1(c) with regard to self-help, the
following shall be Office Owner’s sole and exclusive remedies against Developer
for late delivery of the Project or any part thereof:
(A)    Developer shall be solely responsible for any Projected Delivery Delay
Damages (as defined in the Work Letter) payable by Office Owner to Major Tenant
under paragraph I.7.b.(v) of the Work Letter.
(B)    If the Major Tenant receives a credit against rent under paragraph
I.7.b.(vi) of the Work Letter, Developer shall pay to Office Owner an amount
equal to such rent credits.
(C)    Developer shall be responsible for any Per Diem (as defined in the Work
Letter) payable to the Major Tenant under paragraph I.7.b.(vii) of the Work
Letter.
(iii)    Developer shall be entitled to receive and retain any cost savings to
which the Landlord is entitled under paragraph F.5 of the Work Letter.
(iv)    Unless the dispute resolution procedures set forth in Article XI have
been instituted with respect thereto, all payments due pursuant to this Section
3.1(d) and Section 3.1(e) shall be made within ten (10) business days after
demand from the party entitled to the same. All amounts under Section 3.1(d)(ii)
or Section 3.1(e) awarded to Office Owner or Hotel Owner pursuant to Article XI
shall be paid to Office Owner or Hotel Owner, as the case may be, within ten
(10) business days after entry of the award, unless otherwise provided in the
award. Interest shall accrue at the Lease Interest Rate on all amounts not paid
by Developer pursuant to this Section 3.1(d)(iv) from the date ten (10) business
days after the due date until they are paid. For the avoidance of doubt, the
parties

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




acknowledge and agree that Force Majeure Delay(s) and/or Cumulative Tenant
Delay(s) may extend deadlines under the Lease and/or Work Letter and hence the
dates after which certain sums are payable by the Office Owner under the Lease
and/or the Work Letter, and Developer shall have the benefit of any such delays
to the same extent as the Landlord under the Major Tenant Lease.
(e)    Respecting the Hotel. Developer shall undertake all design, development
and construction obligations of the Hotel Owner in its capacity as “owner” under
the Hotel Agreements. To facilitate the foregoing, Hotel Owner hereby delegates
all of its rights and obligations under the Hotel Agreements to Developer, to
the extent such rights and obligations relate to the development of the Project
(but subject in all events the consent and approval rights of the members of 18A
Hotel, LLC pursuant to, and to the extent set forth in, the Hotel JV Agreement
and the consent and approval rights of the Major Tenant, pursuant to, and to the
extent set forth in, the Work Letter). Developer’s obligations under this
Section 3.1(e) shall include the design, procurement and installation of all
Hotel Furnishings for the Hotel, as well pre-opening activities and the
procurement of all operating supplies and consumables necessary for the proper
operation of the Hotel in coordination with Hotel Operator. If Hotel Owner is
required to pay any fees, costs or other sums to the Hotel Operator due to
delayed opening of the Hotel, then to the extent such delay is not due to Force
Majeure Delay or Cumulative Tenant Delay to an item on the critical path of the
Construction Schedule, Developer shall be responsible for the payment of such
sums to the Hotel Operator (the “Hotel Delay Damages”). The payment of Hotel
Delay Damages by Developer shall be Hotel Owner’s sole remedy hereunder with
respect to the delayed Completion or opening of the Hotel, except as provided in
Section 10.1(c) with regard to self-help. Hotel Owner hereby acknowledges that
the Work Letter provides the Major Tenant with certain rights with respect to
the design and development of the Hotel Improvements and the Hotel Furnishings.
Hotel Owner hereby consents to such rights and agrees to be bound thereby in the
same manner as though Hotel Owner were a party to the Work Letter.
(f)    Respecting Governmental Incentives and Public Improvements. Developer
shall apply for, oversee and administer all Governmental Incentives, and shall
enter into and comply with all grant agreements, sub-grant agreements,
development agreements and other governing documentation required with respect
thereto. The Owners shall make (or cause to be made) all available Governmental
Incentives, up to a maximum of $[***], available (if, as and when received) to
fund the costs of the development and construction of the Public Improvements,
and for no other purpose. Any Governmental Incentives received by Developer or
the Owners in excess of $[***] (net of all reasonable costs associated with the
Governmental Incentives, excluding legal fees but including the cost of payment
and performance bonds or other financial security required to obtain the
Governmental Incentives) shall belong to Comcast. Developer shall seek to obtain
all approvals, easements, rights of way and other rights and agreements from
applicable parties (including governmental and quasi-governmental agencies and
utility providers) as may be required for the design, construction and (if
applicable) the ongoing maintenance and operation of the Public Improvements.
Developer makes no representation, warranty or guaranty that the Governmental
Incentives will be granted or, if granted, will be funded by the applicable
governmental or quasi-governmental agency, provided that nothing herein shall
excuse Developer from exercising reasonable due diligence and commercially
reasonable efforts, in accordance with the Standard of

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




Care, to obtain and collect the Governmental Incentives. Any shortfall resulting
from the disapproval, unavailability or failure to fund any Governmental
Incentives (and not caused by Developer’s failure to comply with all grant
agreements, sub-grant agreements, development agreements and other governing
documentation required with respect thereto or Developer’s failure to exercise
reasonable due diligence and commercially reasonable efforts in accordance with
the Standard of Care to obtain and collect the same) shall be borne by the
Owners. As an accommodation to the Owners in order to avoid or reduce the cost
of third party bonds that would otherwise be necessary, Developer may agree to
obtain on behalf of Owners, or, at Developer’s election, issue or cause one or
more Affiliates of Developer to issue, such completion bonds, payment bonds,
guaranties and other forms of security as may be required by applicable
governmental authorities in connection with the Public Improvements,
Governmental Incentives, public art, transit oriented improvements, zoning and
similar matters or as may be required by the surety companies issuing such
bonds. All out-of-pocket payments made by Developer or its Affiliates in
connection with any disbursement under such bonds, guaranty or other security
(collectively, the “Bonding Costs”), shall be a cost of the Project payable by
Owners pursuant Section 3.3(a), subject to the Base Project Guaranteed Maximum
Development Price.
(g)    Respecting Comcast Center. The parties acknowledge that certain elements
of the Project (including certain of the Public Improvements) require
construction within the footprint of the property encompassed by the 1701-1717
JFK Boulevard Condominium, which property is commonly known as Comcast Center.
Pursuant to separate instruments, Developer has obtained, or will obtain, such
rights of access and easements as are necessary to allow Developer to cause such
Work to be undertaken and Completed in accordance with the Plans and
Specifications. Any costs incurred by the owners of any of the condominium units
of Comcast Center on account of the Project shall be reimbursed by the Owners,
subject to the applicable Guaranteed Maximum Development Price.
(h)    Developer’s Authority. Developer shall have sole and exclusive authority
and responsibility to undertake all of its rights, duties and obligations set
forth in this Agreement (including, without limitation, the Responsibilities set
forth in Section 3.1) on behalf of the Owners, in the Owners’ name or
Developer’s name, without interference from the Owners or anyone claiming by,
through or under the Owners; subject, however, to the Comcast’s rights of
approval set forth in Section 3.1(i) below and the other provisions of this
Agreement.
(i)    Comcast’s Approval Rights. Notwithstanding anything herein to the
contrary, the following decisions by Developer shall require Comcast’s prior
written consent:
[***].
3.2    Budget; Guaranty.
(a)    Base Project Budget.
(xvi)    The Base Project Budget may be amended only upon the written approval
of Comcast, except that Developer may, upon written notice to Comcast, but
without Comcast’s prior approval: [***], or (iii) additional costs have been
incurred as a

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




result of Force Majeure, subject to Section 3.2(e). Furthermore, the line item
in the Base Project Budget for “Total Marketing Cost” shall not be reduced by
more than [***] percent ([***]%) and in no case shall the amount budgeted for
tenant improvements for tenants of the Office Unit be less than $[***] per
square foot of rentable area. Nothing herein shall be deemed to prohibit
Developer from exceeding amounts set forth in the Base Project Budget, subject
to its obligation to pay for such overages pursuant to the guaranty set forth in
Section 3.2(b) and subject to the next to last sentence of Section 1.31.
(xvii)    Notwithstanding anything to the contrary contained in this Agreement,
no amount may be reallocated between the Base Project Budget, or the Base
Project Guaranteed Maximum Development Price, on the one hand, and the Tenant
Work Guaranteed Maximum Development Price, on the other hand, without Comcast’s
prior written approval. Notwithstanding the foregoing, Developer may from time
to time, at Developer’s election, and with notice to Comcast, reallocate up to
$[***] from the “Project Contingency” line item in the Base Project Budget to
the costs of the Tenant Improvements Work, whereupon the Tenant Improvements
Guaranteed Maximum Development Price shall be deemed increased, and the Base
Project Guaranteed Maximum Development Price shall be deemed decreased, on a
dollar-for-dollar basis by such reallocated amount.
(xviii)    Developer acknowledges that as of May 31, 2014, Owners have advanced
certain sums toward Guaranty Cost Items previously incurred by Owners or
Developer with respect to the Base Project Budget. Such sums are described in
Exhibit C attached hereto.
(b)    Guaranty.
(xvii)    Subject to Section 3.1(d)(ii), Section 3.1(e) and Section 10.1(c),
which set forth Owners’ sole and exclusive remedies for late delivery of the
Improvements described therein, Developer hereby guaranties to Office Owner and
Hotel Owner (i) to oversee, manage and develop the Base Project Improvements in
accordance with this Agreement and the applicable Related Documents, and to
execute and Complete the Base Project Work related thereto and all other
services covered by (or reasonably inferable from) each line item set forth in
the Base Project Budget in accordance with the Standard of Care, (ii) the
Substantial Completion of the Base Project Improvements for each Phase as and
when required by the Work Letter, (iii) the Completion of the Base Project
Improvements for each Phase as promptly thereafter as reasonably practicable,
(iv) the Completion of the Hotel Furnishings by the Hotel LD Date (as defined in
the Work Letter), (v) that the total aggregate cost for the Guaranty Cost Items
expended by both Owners with respect to the Base Project Work, the Hotel
Furnishings and all other obligations of Developer under this Agreement (except
the Tenant Improvements Work and work and services that are described in the
Guaranteed Cost Exceptions), shall not exceed the Base Project Guaranteed
Maximum Development Price (with Developer agreeing to pay for all Guaranty Cost
Items in excess of the Base Project Guaranteed Maximum Development Price), (vi)
the prompt discharge of any Lien with respect to the Base Project Work and/or
the Hotel Furnishings, and (vii) that the base building core and shell of the
Project will attain LEED Platinum certification

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




to the extent required by any zoning or building permits issued pursuant to the
Philadelphia Code.
(xviii)    Subject to Section 3.1(d)(ii), Section 3.1(e) and Section 10.1(c),
which set forth Owners’ sole and exclusive remedies for late delivery of the
Improvements described therein, Developer hereby guaranties to Office Owner (i)
to oversee, manage and develop the Tenant Improvements in accordance with this
Agreement and the applicable Related Documents, and to execute and Complete the
Tenant Improvements Work in accordance with the Standard of Care, (ii) the
Substantial Completion of the Tenant Improvements for each Phase as and when
required by the Work Letter, (iii) the Completion of the Tenant Improvements for
each Phase as promptly thereafter as reasonably practicable, (iv) that the total
aggregate cost for the Guaranty Cost Items expended by Office Owner and Major
Tenant for the Tenant Improvements Work shall not exceed the Tenant Improvements
Guaranteed Maximum Development Price (with Developer agreeing to pay for all
costs and expenses in excess of the Tenant Improvements Guaranteed Maximum
Development Price), (v) no Guaranteed Cost Exceptions will be incurred in
connection with the Tenant Improvements Work, and (vi) the prompt discharge of
any Lien with respect to the Tenant Improvements Work.
(xix)    If any Lien relating to the Work is filed against all or any part of
the Property for any reason, other than as a result of a Funding Default,
Developer shall cause such Lien to be removed or satisfied of record, or cause
such Lien to be bonded over, no later than the earlier of sixty (60) days after
notice thereof to Developer, or such other time as may be required pursuant to
any lease of the Office Unit or agreement with the City of Philadelphia,
Philadelphia Authority for Industrial Development or any of its Affiliates.
(xx)    Developer shall commence completion of all punchlist items with respect
to the Tenant Improvements as required by the Work Letter. Developer shall
commence completion of all punchlist items with respect to each Phase or other
applicable portion of the Project within thirty (30) days after Substantial
Completion of such Phase or applicable portion of the Project, and will proceed
diligently to complete the same.
(xxi)    Developer agrees to pay to the applicable Owner all costs, fees, losses
and expenses arising out of the failure of Developer to comply with the
provisions of this Section 3.2(b).
(c)    Conditions to Guaranty. Notwithstanding anything herein to the contrary,
the obligations of Developer set forth in this Agreement shall be subject to,
and conditioned upon, there not existing any Funding Default, Developer is also
relying on the timely performance by the Major Tenant of its non-monetary
obligations under the Work Letter. Accordingly, the failure of Major Tenant to
comply with any of such non-monetary obligations in any material respect may be
a defense to enforcement of certain of Developer’s obligations under this
Agreement, as may be equitably determined in accordance with Article XI.
(d)    Cooperation. Developer and Owners shall cooperate together in good faith
in order to minimize, to the extent practicable, the amount of the Guaranteed
Cost Exceptions.

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




(e)    Notice of Force Majeure. Developer shall promptly notify Comcast (the “FM
Notice”) of the occurrence and nature of any Force Majeure or Force Majeure
Delay that may result in the unavailability, delay or increased costs in
obtaining materials or supplies (including operating supplies and consumables
for the Hotel) necessary to construct or Complete the Project in accordance with
the Plans and Specifications and the applicable Related Documents. Such notice
will include reasonable detail about such delay, unavailability or increased
cost, and shall include suggested alternatives and/or substitutes. If Developer
delivers the aforesaid notice, Comcast may direct Developer to take any of the
following actions, or any combination thereof, to the extent feasible: (i)
purchase the originally-selected materials or supplies at the increased cost, in
which event such increased cost of the materials or supplies, together with any
increased out-of-pocket costs incurred by Developer therefor, such as, by way of
example and not limitation, any increased cost of shipping or transportation of
such material or increased costs of labor incurred to mitigate any delay, if
Comcast requests Developer to mitigate, shall increase the applicable Guaranteed
Maximum Development Price, (ii) accept the delay in obtaining the
originally-selected materials or supplies at the originally-budgeted price, in
which event such delay shall be Force Majeure Delay to the extent it delays an
item on the critical path of the Construction Schedule and any out-of-pocket
cost incurred by Developer to mitigate such delay, if Comcast requests Developer
to mitigate, shall increase the applicable Guaranteed Maximum Development Price,
or (iii) purchase alternate materials or supplies, in which event any increased
costs of such materials or supplies, together with any increased out-of-pocket
costs incurred by Developer therefor such as, by way of example and not
limitation, any increased cost of shipping or transportation of such material or
increased costs of labor incurred to mitigate any delay, if Comcast requests
Developer to mitigate, shall increase the applicable Guaranteed Maximum
Development Price, and/or any delay in obtaining such alterative materials or
supplies shall be Force Majeure Delay to the extent it delays an item on the
critical path of the Construction Schedule. Except as expressly set forth in
this Section 3.2(e) and in Section 6.2(a), increased costs resulting from Force
Majeure shall not increase the Guaranteed Maximum Development Price. If the
amount of any delay or any cost increase changes from that described in the FM
Notice, Developer shall promptly notify Comcast and Comcast shall have the right
to change its direction to Developer described above in this Section 3.2.
3.3    Owner’s Payment Obligation.
(a)    Development Costs. Subject to the other provisions of this Agreement,
Owners shall be responsible for the payment, without deduction or setoff (except
as otherwise expressly set forth herein), of all costs incurred to develop and
construct the Project (“Development Costs”) including, without limitation, (i)
all amounts payable under any Construction Contract, architect agreement or
other contract or agreement respecting the design and construction of the
Project entered into in accordance with the terms of this Agreement and the
Related Documents, (ii) all taxes payable with respect to the Project (other
than income, net profits and similar taxes), (iii) the premiums for all
insurance required or permitted hereunder and carried by or on behalf of
Developer with respect to the Project, (iv) all permit and approval fees
incurred with respect to the Project, (v) the Development Fee, (vi) the Bonding
Costs, and (vii) all other costs and expenses incurred by Developer in the
performance of its obligations under this Agreement. Notwithstanding the
foregoing (A) Owners shall not be required to pay for the aggregate amount of
Guaranty Cost Items in respect of the Base Project Improvements and Hotel
Furnishings which exceed the Base

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




Project Guaranteed Maximum Development Price, and (B) Office Owner shall not be
required to pay for the aggregate amount of Guaranty Cost Items in respect of
the Tenant Improvements which, when added to amounts expended by Major Tenants
(without duplication) for Guaranty Cost Items in respect of the Tenant
Improvements, exceed the Tenant Improvements Guaranteed Maximum Development
Price. Office Owner shall cause the Major Tenant to advance and pay pursuant to
the terms of the Work Letter, subject to the rights of Major Tenant to object
thereto and withhold payment under the Work Letter, all costs and payments which
are the Major Tenant’s responsibility under the Work Letter. Notwithstanding
anything to the contrary contained in this Agreement, Owners shall not be deemed
to be in default with respect to a monetary obligation under this Agreement so
long as no Funding Default exists. Title to all work, materials, and equipment
installed in or about the Project shall pass to the Owner(s) and/or Major
Tenant, as applicable, upon the applicable party’s receipt of payment therefor,
free and clear of any liens, claims, security interests or encumbrances.
(b)    Allocation of Costs. As between the Hotel Owner and the Office Owner, the
costs of the Work shall be shared as follows:
(v)    The Soft Costs relating to the design of the core and shell of the
Overall Project (including the portion of the Development Fee related thereto),
and the Hard Costs of constructing the core and shell, shall be shared between
the Office Owner and the Hotel Owner pro rata based on their relative percentage
interests in the Condominium;
(vi)    The Soft Costs relating to the design of the Hotel Furnishings and the
Hotel Improvements other than core and shell (including the portion of the
Development Fee related thereto) and the Hard Costs of constructing the Hotel
Improvements (other than core and shell) and procuring and installing the Hotel
Furnishings shall be paid by the Hotel Owner;
(vii)    The Soft Costs relating to the design of the Base Project Improvements
(other than core and shell) relating to the Office Unit (including the portion
of the Development Fee related thereto) and the Hard Costs of constructing the
Base Project Improvements (other than core and shell, the Hotel Improvements and
the Public Improvements) shall be paid by the Office Owner
(viii)    All costs of the Public Improvements other than core and shell
(including design and construction and the portion of the Development Fee
relating thereto) shall be reimbursed out of the net proceeds of the
Governmental Incentives, up to the aggregate amount of $[***], and the balance
of such costs shall be shared between the Office Owner and the Hotel Owner pro
rata based on their relative percentage interests in the Condominium;
(ix)    All Hard Costs and Soft Costs relating to the Tenant Improvements shall
be paid by the Office Owner, except to the extent payable by Major Tenant; and

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




(x)    All other costs of constructing the Project (to the extent not expressly
mentioned above) shall be shared between the between the Office Owner and the
Hotel Owner pro rata based on their relative percentage interests in the
Condominium.
3.4    Construction Draw Process. Funding for the Project shall be made as
follows:
(a)    Funding the Payment Accounts. Not more often than monthly, Developer
shall provide the Owners and Comcast with a reasonable estimate of Development
Costs to be paid the following month, less amounts in the applicable Payment
Accounts that were not needed to fund Development Costs for the then-current
month. Such estimate shall contain reasonable backup information to support the
estimate, including a breakdown of amounts to be funded in respect of each line
item in the Base Project Budget, or the Tenant Improvements Guaranteed Maximum
Development Price, as applicable, and shall specify the amounts allocable to the
Hotel Improvements, the Hotel Furnishings, the Base Project Improvements (other
than the Hotel Improvements) and the Tenant Improvements. The Owners shall,
subject to the Base Project Guaranteed Maximum Development Price, fund the
amount of the estimate (other than the portion of the estimate that relates to
the Tenant Improvements Work) into two (2) bank accounts owned jointly by the
Owners and for which Developer has check writing and wiring authority. One such
account shall be used for funding the Hotel Improvements and the Hotel
Furnishings and the other shall be used for funding the other Base Project
Improvements (except the Hotel Improvements). Similarly, subject to the Tenant
Improvements Guaranteed Development Price and the rights of Major Tenant under
the Work Letter, Office Owner shall fund the Construction Allowance (as defined
in the Work Letter), and shall cause the Major Tenant to fund the balance of the
estimate that relates to the Tenant Improvements, into a bank account owned
jointly by Office Owner and Major Tenant and for which Developer has check
writing and wiring authority. Each of the bank accounts described in this
Section 3.4(a) is referred to as a “Payment Account” and collectively as the
“Payment Accounts”.
(b)     Review of Applications for Payment. It is contemplated that the General
Contractor’s application for payment and other invoices shall be submitted to
Developer (and to the Architect with respect to the General Contractor’s
application for payment) no later than the tenth (10th) day of the month
following the month in which the work which is the subject of such application
for payment or invoices was completed. Thereafter, Developer (in consultation
with the Architect as necessary) shall promptly review the General Contractor’s
application for payment and all other invoices. Developer shall promptly forward
each monthly certificate for payment (which shall show the percentage Completion
of the Work and otherwise be in form reasonably acceptable to Comcast) issued by
the Architect to Comcast.
(c)    Payment on Behalf of Owners. To the extent Developer approves the General
Contractor’s application for payment, Developer shall cause payment to be made
out of the applicable Payment Account on behalf of Owners and Major Tenant (to
the extent the Work for which the draw is made is for Tenant Improvements Costs
payable by Major Tenant and subject to the Major Tenant’s rights under the Work
Letter), including the applicable installment of the Development Fee, not more
than thirty (30) days after such approval. Such payments shall be made directly
to the applicable subcontractors (other than the “general conditions costs” and
contractor’s

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




fee which will be paid directly to the General Contractor). All checks and wire
transfers made from the Payment Accounts shall be identified as coming directly
from Owners or Major Tenant, as applicable, and not from Developer. The amount
of Governmental Incentives actually received by the Owners, up to a maximum of
$40,000,000, shall be applied on account of amounts due and payable by the
Owners with respect to the design and construction of the Public Improvements.
Promptly after Completion of the applicable portions of the Project, any amounts
in the Payment Accounts not paid to or properly payable pursuant to this
Agreement to Developer, General Contractor or its subcontractors pursuant to
this Section 3.4, or reserved (in the reasonable discretion of Developer)
against pending claims, shall be paid to the applicable Owner. When it is
reasonably determined by Developer that such reserved amounts will not be needed
for pending claims, they shall promptly be paid to the applicable Owner.
Developer will keep detailed records of all amounts paid from the Payment
Accounts, in form reasonably satisfactory to Owner, and shall provide such
records to Owner monthly and at such other times as Owner may reasonably
request. In addition, if Comcast reasonably believes that the percentage derived
by taking the amounts previously paid by the Owners into the Payment Accounts
and allocable to Work performed by the General Contractor (except any Tenant
Improvements Work), plus the portion of the next monthly installment allocable
to such Work, divided by the line items in the Base Project Guaranteed Maximum
Development Price allocable to such Work, indicates that the payments made
previously and then being made exceed the percentage of the Base Project Work
and the Hotel Furnishings that is complete (as certified by the Architect) by
[***] ([***]) percentage points or more, it may request that the Independent
Neutral equitably adjust the monthly amount payable to such Payment Accounts,
which the Independent Neutral shall be authorized to do. For example, [***].
(d)    Owners’ Pledge of Credit. Notwithstanding anything to the contrary
contained in this Agreement, Developer and Owners have agreed that General
Contractor, acting pursuant to authorization by Owners, shall purchase materials
and hire all labor and engage all subcontractors necessary for General
Contractor to perform the Work. Owners hereby (1) pledge their credit and agree
to be liable in the first instance to such subcontractors for amounts to which
they become entitled pursuant to, and as limited by, this Agreement, for proper
performance of their subcontracts, as distinguished from merely guaranteeing
payments to them or undertaking to reimburse General Contractor for the cost of
such subcontracts, and (2) agree to make payments, limited to the amounts due
pursuant to this Agreement, directly to such subcontractors, when and if such
payments are authorized by Owners, Developer and General Contractor, pursuant to
the payment procedures set forth above in this Agreement. Other than as set
forth in the immediately preceding sentence, General Contractor shall remain
liable under each subcontract with its subcontractors as if and as though
General Contractor were responsible for making all payments thereunder and for
all other obligations set forth in such subcontracts, including, without
limitation, sole liability for any claims for incidental, special or
consequential damages (including, without limitation, damages for delay,
interference and/or loss of efficiency), and for any and all additional
compensation of any type or amount not approved by Owners and Comcast. It is the
intent of the parties to this Agreement that no other rights and
responsibilities among Owners, Developer, General Contractor and its
subcontractors shall be affected hereby, including but not limited to
Developer’s responsibility to Owners for the proper and timely performance of
the Work (whether performed by General Contractor, such subcontractors or anyone
else on its or their behalf), and Developer’s responsibility to pursue and
defend all disputes between and among Owners, General Contractor

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




and its subcontractors, whether regarding payments to subcontractors or any
other matters. General Contractor shall not include in its invoices to Developer
amounts allocated to the payment of the Philadelphia Business Privilege Tax,
with respect to payments from Owners to General Contractor and its
subcontractors. All payments made by or on behalf of Owners to General
Contractor or any subcontractors under this Section 3.4 or otherwise, shall be
credited against the payment obligations of Owners under this Agreement. For the
purposes of this Section 3.4, references to subcontractors shall include
suppliers with which General Contractor has contracts for a portion of the Work.
Claims, judgments, suits, damages, costs, expenses (including but not limited to
reasonable legal fees) and liabilities incurred by or asserted against Owners or
any other party indemnified under Section 6.4, by General Contractor or any
subcontractor of any tier are covered by the indemnity set forth in Section 6.4.
For the avoidance of doubt, it is the intent of the parties that Developer be
solely responsible for responding to and defending against any demands or claims
arising by General Contractor or its subcontractors of any tier against Owners
or Comcast, except those arising because of a Funding Default.
3.5    Employees. Developer shall select, employ, pay, supervise and discharge
all employees, independent contractors, and personnel necessary for the
performance of Developer’s duties pursuant to the terms hereof. All personnel
used by Developer in the construction and operation of the Improvements shall be
employees of Developer, employees of an Affiliate of Developer or independent
contractors and not employees of the Owners.
3.6    Payments. Developer shall check and verify all bills received for
services, work and supplies ordered in connection with the construction of the
Improvements. If such bills relate to materials supplied or work performed on
the Improvements, Developer shall obtain all necessary lien waivers evidencing
payment of such obligations.
3.7    Reporting. Developer shall keep Comcast fully informed during the
development and construction of the Project. Developer shall prepare and deliver
to Comcast, within twenty (20) days following the end of each calendar month, a
monthly report on development and construction activities for the Project
containing: (a) a summary of all expenditures incurred in connection with the
development or construction during such month and a reconciliation to the Base
Project Budget and the Tenant Improvements Work Guaranteed Maximum Development
Price; (b) a report detailing progress of construction of the Project against
the approved Construction Schedule; (c) a report listing and describing any
proposed or approved change orders or construction change directives under the
Construction Contracts; (d) a report describing any claims made against the
Owners, Comcast or the Project and any material notices issued to the Owners or
Comcast by the General Contractor, the Architect, or any state, municipal or
other governmental authority with respect to the Project. Developer shall
provide for [***] or her designee to attend the bi-weekly construction meetings
relating to the Project, and the monthly draw meetings, and shall accompany
[***] or such designee on site visits to the Project no less frequently than
monthly, subject to such safety rules and regulations as may be imposed by the
General Contractor.
3.8    Warranty. Developer hereby guarantees that all materials, machinery and
equipment incorporated into the Project will be of good quality (or higher, if a
higher quality is specified) and new and that the Work will be in accordance
with the Plans and Specifications, and free from defects

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




including design defects, and will remain free from such defects for a period of
one (1) year after Substantial Completion of the applicable Work.
Notwithstanding the foregoing, the guaranty described in this Section 3.8 shall
be for a period of one-year commencing upon the date of Completion of the
applicable Work with respect to portions of the Work completed after Substantial
Completion. Developer shall repair or replace, as reasonably determined by
Developer, at its sole cost and expense all Work that does not conform to the
requirements of this Section 3.8, and shall cause all warranties relating to the
Work given by the General Contractor and, to the extent assignable, General
Contractor’s subcontractors and suppliers, to be assigned in writing to the
applicable Owners and Major Tenant, as applicable, upon completion of the Work.
All repairs or replacements required pursuant to this Section 3.8 shall be made
at the reasonable convenience of the Owners and the occupants of the Project
(including the Hotel Operator and the Major Tenant) during such times as will
not unreasonably and unnecessarily interfere with such parties’ use and
occupancy of the Project (subject to Sections 17 and 24 of the Major Tenant
Lease). If any item of Work is repaired or replaced during the warranty period
described in this Section 3.8, the warranty period with respect to such item
shall be extended for a one (1)-year period. Notwithstanding the foregoing,
Developer makes no warranty herein with respect to any defect in Work
constructed by Developer to the extent such defect arose out of an error in the
Tenant Improvements Plans and Specifications not caused by any error in the Base
Project Plans and Specifications or any other design documents prepared by or on
behalf of Developer, or Major Tenant’s or Hotel Operator’s failure to follow any
written manufacturer’s instructions delivered to such party in due course with
regard to the use and care of the Tenant Improvements Work or Hotel Furnishings
(and not caused by a breach or violation by Developer or General Contractor of
the provisions of this Agreement), or to otherwise maintain the same in
accordance with commonly recognized industry standards to the extent Major
Tenant or Hotel Operator is responsible for such maintenance pursuant to the
terms of the Major Tenant Lease (with respect to the Tenant Improvements) or the
Hotel Agreements (with respect to the Hotel Furnishings). To the extent
Developer expends funds or incurs any liability under the guaranty set forth in
this Section 3.8, Developer shall be subrogated to the rights of Owners (if any)
to pursue any warranty or guarantee issued by the General Contractor, any
subcontractor, or any supplier, vendor or manufacturer relating to the same
defect.
3.9    Developer’s Representations and Warranties. Developer hereby makes the
following representations and warranties to the Owners:
(a)    The construction, and development of the Project shall be undertaken and
shall be Completed in accordance, in all material respects, with (i) all
applicable requirements of all appropriate governmental entities, and (ii) the
Plans and Specifications.
(b)    The Land is and will be properly zoned for the Project; all Permits have
been obtained or are readily obtainable in the ordinary course as required, and
the Project conforms and upon completion will conform in all material respects
to all applicable federal, state and local land use, zoning, building, health,
fire, environmental and other governmental laws and regulations. Notwithstanding
the preceding sentence, Developer shall have no liability for failure of the
Tenant Work to so conform to such laws and regulations if noncompliance is
caused by an error or omission in the Tenant Improvements Plans and
Specifications that did not occur because of an error in the

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




Base Project Plans and Specifications or any other design documents prepared by
or on behalf of Office Owner pursuant to the Work Letter.
(c)    All appropriate utilities, including, without limitation, sanitary and
storm sewers, cable television, telephone, water, gas and electricity, will be
available and will be operating properly and in sufficient capacity for the
intended use of the Project. Subject to the rights of the City of Philadelphia
and any restrictions set forth in the documents governing the Condominium, the
Project shall have free and uninterrupted legal pedestrian access under 18th
Street from the Project to the Comcast Center concourse.
(d)    The copies of the Construction Contracts and Architect Agreement
submitted by Developer to Owners were true and complete and copies of any
modifications thereto or additional Construction Contracts or design contracts
submitted by Developer to Owners will be true and complete.
ARTICLE IV    
COMPENSATION OF DEVELOPER
4.1    Development Fee. As compensation for Developer’s development services
rendered under this Agreement, the Owners shall, subject to the Base Project
Guaranteed Maximum Development Price, pay to Developer a fee (the “Development
Fee”) of [***] percent ([***]%) of the Base Project Budget (excluding the
Development Fee), which will therefore increase or decrease, as applicable, if
the Base Project Budget is increased or decreased in accordance with this
Agreement; provided, that no Development Fee shall be payable with respect to
amounts in the Base Project Budget not actually expended and no Development Fee
will be paid in respect of any Guaranty Cost Items applicable to the Base
Project Work to the extent they, in the aggregate, exceed the Base Project
Guaranteed Maximum Development Price. [***] percent ([***]%) of the Development
Fee shall be payable by Owners within thirty (30) days after the commencement of
construction of the Project. [***] percent ([***]%) of the Development Fee shall
be payable by Owners in equal monthly installments over the period set forth in
the Construction Schedule for the development of the Project. If the initial
Construction Schedule is modified in accordance with this Agreement for any
reason, the monthly payments of the Development Fee shall be adjusted so that
the last monthly installment of the [***]% payment coincides with the
Substantial Completion of the Project as so adjusted. The final [***] percent
([***]%) of the Development Fee shall be payable by Owners upon Completion of
the Project. Developer shall not be reimbursed for any employee costs, overhead
costs or office equipment, stationery, postage, telephone, bank charges, travel
and all other administration and overhead expenses, all of which are included as
part of the Development Fee.
4.2    Other Rights of Developer. In addition to the Development Fee described
in Section 4.1 and in consideration for the agreements of Developer set forth
herein, Developer shall be entitled to retain all Project Development Assets (as
defined below), whether received or receivable by Owner(s) or Developer, all of
which are hereby assigned, to the extent permitted by law and subject to the
last sentence of this Section 4.2, by Owners to Developer. If any Owner or any
member of any Owner that is an Affiliate of Comcast, shall at any time receive a
Project Development Asset, the party receiving same shall forthwith, to the
extent permitted by law, remit it and assign it to

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




Developer. As used herein, “Project Development Assets” shall mean: (a) all
sources of funds (other than capital contributions and loans) made available to
Owner(s) for the payment or reimbursement of the costs of development and
construction of the Project, including, without limitation, any governmental or
quasi-governmental grants or incentives such as the Governmental Incentives, up
to an aggregate of $[***] (net of all reasonable costs associated with the
Governmental Incentives, excluding legal fees but including the cost of payment
and performance bonds or other financial security required to obtain the
Governmental Incentives); provided, that such Governmental Incentives shall not
be paid to Developer but shall be applied by Owners toward the cost of
constructing the Public Improvements; (b) the amounts payable by the Major
Tenant for the Tenant Improvements Work under the Work Letter, (c) the [***]
percent ([***]%) Landlord’s Fee payable by Major Tenant to the Landlord under
the Work Letter; (d) the Raised Flooring Cost payable by Major Tenant to
Landlord under the Major Tenant Lease; (e) all claims, actions, causes of
action, and counterclaims and receivables of Owner(s) to the extent arising out
of the development or construction of the Project, including without limitation
all such matters against any contractors, subcontractors, suppliers of equipment
or materials, vendors, labor unions, architects, engineers, design
professionals, attorneys and other professionals, neighbors, community groups,
governmental and quasi-governmental agencies, and other public or private third
parties, including any warranties or claims thereunder contained (but excluding
manufacturer’s warranties respecting specific components of the construction
after the warranty period set forth in Section 3.8) in any Construction
Contracts; and (f) the proceeds of any of the above. For the avoidance of doubt,
rental and other payments by Major Tenant (other than the aforesaid cost of the
Tenant Improvements Work, the [***]% Landlord’s Fee and the Landlord’s share of
cost savings, if any, attributable to the development of the Tenant
Improvements) under the Major Tenant Lease or any other lease or any revenue
under the Hotel Agreement or otherwise relating to the Hotel are not Project
Development Assets. Subject to Section 6.3, Developer shall have the unilateral
right, in its sole discretion, to institute, prosecute, appeal, settle and
discharge any and all claims, actions, causes of action and counterclaims
referred to above or arising out of the Project Development Assets, whether in
the name of Developer or its Affiliates or in the name of Owner(s). Any losses,
costs, expenses, claims, damages and liabilities incurred by or asserted against
the parties indemnified under Section 6.4 arising out of Developer’s rights set
forth in this Section 4.2 shall be covered by the indemnity set forth in Section
6.4. Notwithstanding the foregoing, (1) all Property-related tax credits,
incentives, and abatements will be for the sole benefit of the Owners and all
job creation tax credits and incentives will be for the sole benefit of Comcast
or its Affiliates, and (ii) the Owners shall be entitled to all Project
Development Assets relating to claims against architects, suppliers,
contractors, and subcontractors of any tier after the expiration of the warranty
period(s) described in Section 3.8.
ARTICLE V    
ACCOUNTING AND FINANCIAL MATTERS
5.1    Books and Records. Developer shall keep or cause to be kept at
Developer’s place of business suitable records necessary with regard to the
Responsibilities provided hereunder, including all contracts and sub-contracts
and one original of each contract and any other agreement relating to the
development of the Overall Project. Such records shall be open to inspection by

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




Owners and Comcast or their representatives at any reasonable time. Upon the
effective termination date of this Agreement, all of such records shall be
delivered to the applicable Owner.
ARTICLE VI    
INSURANCE; INDEMNITY
6.1    Developer’s Insurance Responsibility.
[***].
6.2    Developer’s Duties in Case of Loss.
(a)    Casualty. Developer shall promptly notify Comcast of any fire or other
damage to any part of the Project. In the event of any material damage to any
part of the Project, Developer shall telephone Comcast and comply with Owners’
insurance requirements with respect to providing notice to such insurance
companies. Subject to the terms of the Major Tenant Lease, Developer is, except
as provided below, hereby authorized to act on behalf of Owners to settle any
such losses, complete loss reports and/or adjust such losses on behalf of Owners
and to meet with any federal, state or local regulatory agency. Developer shall
keep Owners reasonably informed as to the status of such settlements,
adjustments and meetings. Notwithstanding the foregoing, if as a result of such
fire or other damage Completion of the Project will be delayed by more than
fifteen (15) months or the uninsured or underinsured portion of the loss is or
will be greater than $[***], Comcast shall be entitled to participate in the
settlement, adjustment and/or meetings. If, pursuant to the Major Tenant Lease,
Office Owner elects to undertake the restoration or reconstruction of the Office
Unit, then (i) Developer shall undertake restoration of the Project in
accordance with the terms of this Agreement (subject to the other terms of this
Section 6.2(a)), (ii) Owners shall make all insurance proceeds received by them
available for such restoration or reconstruction, (iii) any delay to an activity
on the critical path of the Construction Schedule resulting from the casualty
shall be deemed to be Force Majeure Delay, and (iv) each Guaranteed Maximum
Development Price shall be increased only as necessary to account for the amount
by which the cost to restore the Project exceeds the available insurance
proceeds (provided that Developer has otherwise complied with the provisions of
this Agreement respecting insurance). If, pursuant to the Major Tenant Lease,
Office Owner elects not to restore or reconstruct the Office Unit, the Owners
shall make sufficient insurance proceeds available to permit Developer to raze
the Improvements, clear and landscape the Property, and undertake such other
remediation as may be required in Developer’s reasonable discretion or as
required by Law, and the balance of the insurance proceeds shall be retained by
the Owners.
(b)    Developer’s Obligation to Notify. Developer shall notify Comcast promptly
of any personal injury or property damage occurring to or claimed by any tenant
or third party on or with respect to any part of the Project. Developer shall
promptly forward to Comcast upon receipt copies of any summons, subpoena or
other like legal document served upon Developer relating to actual or alleged
potential liability of any Owner, Comcast, Developer or the Project.
6.3    Litigation. Subject to Section 6.2, Developer shall have the unilateral
right, in its sole discretion, to institute, prosecute, appeal, settle and
discharge any and all claims, actions, causes

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




of action and counterclaims arising out of the development and construction of
the Project, to the extent that the amounts in controversy are reasonably
related to the Guaranty Cost Items, whether in the name of Developer or its
Affiliates or in the name of the Owners. Before bringing any claim, action,
cause of action or counterclaim in the name of Owners, or either of them,
Developer shall consult with them concerning the same.
6.4    Indemnity. Utilizing funds provided by Owners (up to (i) the Base Project
Guaranteed Maximum Development Price for all Guaranty Cost Items in the
aggregate relating to Base Project Improvements, and (ii) the Tenant
Improvements Guaranteed Maximum Development Price for the Tenant Improvements)
and utilizing Developer’s own funds for Guaranty Cost Items in excess of the
applicable Guaranteed Maximum Development Price, Developer shall cause the
Project to be designed, developed, constructed and Completed in accordance with
this Agreement and the applicable Related Documents and shall indemnify, defend
with counsel reasonable acceptable to Owners and Comcast and hold Owners,
Comcast and the Major Tenant and their respective officers, managers, partners,
shareholders, directors, agents and employees harmless from and against any
claim, loss, expense, cost, liability or damage arising therefrom, with the
exception of payment for the Guaranteed Cost Exceptions and matters to the
extent arising from the negligence or willful misconduct of Comcast. For the
avoidance of doubt, the parties agree that any decision mutually made by
Comcast, in any capacity, and Developer, or Comcast and an Owner shall not
constitute negligence or willful misconduct on the part of Comcast. It is the
intent of the parties that claims, losses, expenses, costs, liabilities and
damages that are paid by Developer in accordance with the foregoing indemnity,
regardless of whether they arise out of the negligence, willful misconduct or
breach of this Agreement by Developer, its Affiliates, or any of their
respective agents, contractors or employees (excluding claims for payment of the
Guaranteed Cost Exceptions or to the extent arising from the negligence or
willful misconduct of Comcast or Major Tenant) shall be deemed Guaranty Cost
Items for the purposes of this Section 6.4. Subject to Section 3.2(a)(iii),
nothing in this Section 6.4 shall be deemed to permit the reallocation between
the Base Project Budget and the Base Project Guaranteed Maximum Development
Price, on the one hand, and the Tenant Improvements Guaranteed Maximum
Development Price, on the other hand. In any claims against any Person
indemnified under this Section 6.4 by an employee of Developer or any of its
Affiliates, the indemnification obligation under this Section 6.4 shall not be
limited by a limitation on amount or type of damages, compensation or benefits
payable by or for the any party under workers’ or workmen’s compensation acts,
disability benefit acts or other employee benefit acts.
ARTICLE VII    
NOTICES
7.1    Method of Giving. Any notice, request, demand, instruction or other
communication to be given to either party hereunder, except those required to be
delivered at the Closing, shall be in writing, and shall be deemed to be
delivered (a) upon receipt, if delivered by electronic mail on a business day
before 5:00 PM prevailing eastern time (or the following business day if
delivered after 5:00 PM prevailing eastern time), (b) upon receipt if hand
delivered, (c) on the first business day after having been delivered to a
national overnight air courier service, or (d) three business days after deposit
in registered or certified mail, return receipt requested, addressed as follows:

3
LEGAL\19062995\17

--------------------------------------------------------------------------------






If to Office Owner:            Liberty Property 18th & Arch, LP
c/o Liberty Property Trust
500 Chesterfield Parkway
Malvern, PA 19355
Attn: [***]
Fax No.: [***]
Email: [***]


and with additional copies to:        Comcast Corporation
1701 John F. Kennedy Boulevard
Philadelphia, PA 19103
Attn: [***]
Fax No.: [***]
Email: [***]


If to Hotel Owner:            Liberty Property 18th & Arch Hotel, LLC
c/o Liberty Property Trust
500 Chesterfield Parkway
Malvern, PA 19355
Attn: [***]
Fax No.: [***]
Email: [***]


and with additional copies to:        Comcast Corporation
1701 John F. Kennedy Boulevard
Philadelphia, PA 19103
Attn: [***]
Fax No.: [***]
Email: [***]


If to Developer:            Liberty Property Limited Partnership
c/o Liberty Property Trust
1628 John F. Kennedy Boulevard
Philadelphia, PA 19103
Attn: [***]
Email: [***]
    
and with additional copies to:        Liberty Property Trust
500 Chesterfield Parkway
Malvern, PA 19359
Attention: [***]
Email: [***]



3
LEGAL\19062995\17

--------------------------------------------------------------------------------




If to Comcast:                Comcast Corporation
1701 John F. Kennedy Boulevard
Philadelphia, PA 19103
Attn: [***]
Fax No.: [***]
Email: [***]


and with additional copies to:        Comcast Corporation
1701 John F. Kennedy Boulevard
Philadelphia, PA 19103
Attn: [***]
Fax No.: [***]
Email: [***]
7.2    Respecting Comcast. Notwithstanding anything herein to the contrary, so
long as Developer is the general partner or managing member of each Owner or any
entity that directly or indirectly controls each Owner and Comcast holds a
majority direct or indirect ownership interest in each Owner, then (i) in any
instance in which Developer is required to provide notice to the Owner(s)
hereunder, such notice shall be deemed to have been properly given when
delivered to Comcast in accordance with Section 7.1 above, and (ii) in any
instance in which any Owner is required to provide notice to the Developer
hereunder, such notice shall be deemed to have been properly given when
delivered by Comcast to Developer in accordance with Section 7.1 above.
ARTICLE VIII    
ASSIGNMENT
This Agreement may not be assigned by Developer without the prior written
consent of Comcast, and no such assignment shall release Developer from
liability hereunder. Any purported assignment or delegation of Developer’s
duties without Comcast’s consent shall be void and of no effect. In the event
Owners sell the Improvements and seek to assign this Agreement to the
purchaser(s), Developer shall have the option to terminate this Agreement as of
the date of such purchase.
ARTICLE IX    
RELATIONSHIP OF PARTIES
9.1    Nature of Relationship. In taking any action pursuant to this Agreement,
Developer will be acting only as independent contractor, with authority to act
in accordance with the terms of this Agreement and nothing explicit or implied
in this Agreement shall be construed as creating a partnership or joint venture
or agency or an employment relationship between Developer (or any person
employed by Developer) and the Owners or any other relationship between the
parties hereto except that of owner and independent contractor. Developer
acknowledges and agrees that it shall act as an independent contractor hereunder
with respect to the Owners in connection with Developer’s obligations under this
Agreement.
9.2    Confidentiality. The Owners and Developer shall each maintain the
confidentiality of all matters pertaining to this Agreement, except as may be
required by Law; provided, however,

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




that neither party shall be in breach of its obligations under this Agreement,
at law or in equity (whether under a theory of fiduciary duty or otherwise) if
such party or its Affiliates files this Agreement (and some or all of the
exhibits hereto) as an exhibit to a filing it may make with the Securities
Exchange Commission or makes disclosures regarding the transactions governed by
this Agreement to the extent such disclosing party or its Affiliates reasonably
believe necessary to enable it to comply with federal and state securities laws
and the regulations of the Securities Exchange Commission, the rules of any
stock exchange, or in connection with any filing or registration made by Liberty
Property Trust, an Affiliate of Developer and the Owners, or Comcast
Corporation, an Affiliate of the Owners, as the issuer of publicly traded
securities.
9.3    Third Party Beneficiary. Major Tenant and Comcast are intended third
party beneficiaries of this Agreement and may enforce all of the provisions of
this Agreement.
ARTICLE X    
DEFAULTS; REMEDIES
10.1    Default by Developer.
(a)    Default by Developer. Developer shall be deemed to be in default
hereunder (a “Developer Default”) if: (i) as determined by the Independent
Neutral in the manner set forth in Article XI, Developer shall fail to keep,
observe or perform any covenant, agreement, term or provision of this Agreement
to be kept, observed or performed by Developer and such default shall continue
for a period of thirty (30) days (ten 10 days in the case of a monetary default)
after notice thereof by the applicable Owner(s) to Developer, which notice shall
to the extent information is reasonably available to the applicable Owner(s)
specify the nature of the default and possible cures thereof, provided that,
unless such failure is a non-monetary default and not susceptible to cure, if
within such thirty (30) day period Developer commences curing and continues
diligently to cure such failure, then Developer shall have such additional time
as may be reasonably required to cure such failure; (ii) a receiver is appointed
to take possession of the assets of Developer or Developer makes a general
assignment for the benefit of creditors, or any action is taken or suffered by
Developer under any insolvency, bankruptcy, reorganization, moratorium, or other
debtor-relief act or statute (unless such proceeding is commenced by Comcast or
its Affiliates or any of them), unless, in the case of an involuntary
proceeding, it is dismissed within ninety (90) days; or (iii) the dissolution of
Developer. Notwithstanding the foregoing, no notice and cure period set forth in
this Section 10.1(a) shall extend any dates by which Developer must achieve an
event described in Section 3.2(b).
(b)    Owners’ Remedies. Upon the occurrence of a Developer Default, the Owners
(or either of them) shall have the right (but not the obligation) to:
(i)    Pursue a claim for specific performance of Developer’s obligations under
this Agreement; and/or
(ii)    Recover the damages described in Section 3.1(d)(ii) and Section 3.1(e)
hereof with respect to the matters described therein; and/or

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




(iii)    Pursue a claim to recover any costs expended by the Owners for Guaranty
Cost Items related to the Base Project Work and Hotel Furnishings (including all
costs payable by Office Owner pursuant to paragraph I.7.b(viii) of the Work
Letter) that, in the aggregate, exceed the Base Project Guaranteed Maximum
Development Price; and/or
(iv)    With respect to Office Owner only, pursue a claim to recover any costs
expended for Guaranty Cost Items (including all costs payable by Office Owner
pursuant to paragraph I.7.b.(viii) of the Work Letter) related to the Tenant
Improvements that, in the aggregate, together with all costs incurred by Major
Tenant related to the Tenant Improvements (without duplication), exceed the
Tenant Improvements Guaranteed Maximum Development Price; and/or
(v)    Subject to Section 10.4, pursue any other remedies available at law or
equity in connection with Developer’s default, except that Owners’ remedies for
late delivery of the Project, or any portion thereof, are limited as provided in
Sections 3.1(d), 3.1(e) and 10.1(c).
The Owners may offset amounts found by the Independent Neutral to be due to the
Owners against payments of the Development Fee otherwise payable to Developer
and the amount so offset shall satisfy the Owners’ obligation to pay the
Developer Fee to the extent of the offset.
(c)    Limited Termination Right and Self Help. [***].
10.2    Default by Owner. The Owners shall be deemed to be in default hereunder
(an “Owner Default”): (i) if, as determined by the Independent Neutral in the
manner set forth in Article XI, a Funding Default continues for a period of ten
(10) days after written notice thereof by Developer to Comcast, (ii) the Owners
(at Comcast’s direction) shall fail to keep, observe or perform any other
covenant, agreement, term or provision of this Agreement to be kept, observed or
performed by the Owners and such default continues for thirty (30) days after
notice thereof by Developer to Comcast, which notice shall to the extent
information is reasonably available to Developer specify the nature of the
default and possible cure thereof, provided that, unless such failure is not
susceptible to cure, if within such thirty (30) day period for a non-monetary
default the Owners commence curing and continue diligently to cure such failure,
then the Owners shall have such additional time as may be reasonably required to
cure such failure; (iii) Comcast or the Major Tenant shall materially interfere
with the performance of the Work by Developer, General Contractor, Principal
Architect, Principal Lighting Designer, Principal Landscape Architect or any
subcontractor, material supplier or other professional involved in the
performance of the Work, which interference delays Substantial Completion of any
element of the Project or materially increases the cost of any element of the
Project and such default continues for thirty (30) days after notice thereof by
Developer to Comcast and Major Tenant, which notice shall to the extent
information is reasonably available to Developer specify the nature of the
default and possible cure thereof, provided that, unless such default is not
susceptible to cure, if within such thirty (30) day period for a non-monetary
default Comcast or Major Tenant, as the case may be, commences curing and
continues diligently to cure such default, then Comcast or Major Tenant, as the
case may be, shall have such additional time as may be reasonably required to
cure such default; (iv) an Event of Default by the Major Tenant occurs and is
continuing under the Major Tenant Lease, (v) a receiver is appointed to take
possession of the

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




assets of Comcast or Major Tenant or Comcast or Major Tenant makes an assignment
for the benefit of creditors, or any action is taken or suffered by Comcast or
Major Tenant under any insolvency, bankruptcy, reorganization, moratorium, or
other debtor-relief act or statute (unless such proceeding is commenced by
Developer or its Affiliates or any of them) and unless any involuntary
proceeding is not dismissed within ninety (90) days following filing); or (vi)
the dissolution of Comcast or Major Tenant.
10.3    Developer’s Remedies. Upon the occurrence of an Owner Default, Developer
shall be entitled to suspend performance of the Work until such Owner Default is
cured and to pursue any other remedy it may have at law or in equity, subject to
the last sentence of this Section 10.3 and Section 10.4. Any suspension of the
Work pursuant to the immediately preceding sentence shall, to the extent it
delays an item on the critical path of the Construction Schedule, constitute
Force Majeure Delay. Furthermore, the applicable Guaranteed Maximum Development
Price shall be increased by any additional reasonable cost resulting from any
Owner Default hereunder, including any cost incurred by reason of the suspension
of the Work as described above (such costs to include, by way of example and not
limitation, costs to store materials and secure the construction site, increased
costs of materials and personnel, costs to re-mobilize equipment, personnel and
resources upon the resumption of the Work, and costs of overtime and/or
additional personnel needed to ameliorate the delay caused by the suspension).
Notwithstanding anything to the contrary, in no case may Developer terminate
this Agreement unless there is a Funding Default by Comcast that is not remedied
within ten (10) days after the date that a court of competent jurisdiction
enters a final judgment that such Funding Default exists.
10.4    Special Damages. In no event shall Developer or any Owner be liable to
the other for any consequential, special or indirect damages arising out of this
Agreement, but this provision shall not be deemed to derogate from Owner’s
rights under Sections 3.1(d) or 3.1(e).
ARTICLE XI    
DISPUTE RESOLUTION
11.1    Selection of Independent Neutral. In the event of a dispute among the
parties under this Agreement, they shall use reasonable efforts to select an
unaffiliated third party with substantial expertise with respect to the matter
in dispute to serve as an independent neutral with respect to such dispute (the
“Independent Neutral”). If the Owners and Developer do not agree on an
individual to serve as the Independent Neutral within ten (10) days after
written notice of the dispute has been sent by Owners to Developer or vice
versa, each shall, within ten (10) days thereafter, select an unaffiliated third
party with substantial expertise with respect to the matter in dispute as
“Owners’ Dispute Representative” and “Developer’s Dispute Representative”,
respectively. Within fifteen (15) days after their selection, Owner’s Dispute
Representative and Developer’s Dispute Representative shall jointly select an
unaffiliated third party with substantial experience with respect to the matter
in dispute to serve as the Independent Neutral.
11.2    Duties of the Independent Neutral. The Independent Neutral shall serve
to facilitate the resolution of the particular dispute he or she was chosen to
resolve. The Independent Neutral shall be provided a reasonable opportunity to
interview Owners’ and Developer’s construction professionals, including, without
limitation, the General Contractor, Principal Architect, Principal

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




Landscape Architect and Principal Lighting Designer. Once this provision is
elected by Owners or Developer for a particular dispute(s), the dispute(s) in
question shall be promptly presented to the Independent Neutral. The Independent
Neutral will attempt to resolve disputes amicably within ten (10) days after
he/she is presented with the dispute. The parties shall cooperate fully with the
Independent Neutral and shall provide such additional information, documentation
or materials as the Independent Neutral may request. If the parties do not
resolve the dispute amicably within such ten (10)-day period, the Independent
Neutral shall render his/her decision respecting such dispute, in writing, as
promptly as possible but no later than thirty (30) days after it was presented
to him/her. The parties shall comply with the decisions of the Independent
Neutral; provided, however, that following the decision of the Independent
Neutral, either party may elect to litigate the dispute in a court of competent
jurisdiction within the Commonwealth of Pennsylvania. The time periods herein
are not jurisdictional and shall be subject to change by the Independent Neutral
for good cause shown. The Independent Neutral shall have the authority to
establish the procedures for resolving the dispute including, without
limitation, if necessary, retaining a consultant to advise on technical matters.
11.3    Compensation of Independent Neutral. The Independent Neutral shall be
paid a reasonable fee for his/her services, and shall be reimbursed all
reasonable out-of-pocket costs incurred in carrying out his/her duties
hereunder. All costs of engaging the Independent Neutral, including costs
described herein, shall be shared equally between the Owners, on the one hand,
and Developer, on the other hand (and the share payable by the Owners shall be
paid by the Owner(s) involved in the dispute, or if the dispute involves both
Owners, shared between the Office Owner and the Hotel Owner pro rata based on
their relative percentage interests in the Condominium). The Owners and
Developer shall each pay their own costs associated with the engagement of
Owner’s Dispute Representative and Developer’s Dispute Representative,
respectively (the cost of the Owner’s Dispute Representative shall be shared
between the Office Owner and the Hotel Owner pro rata based on their relative
percentage interests in the Condominium).
11.4    Coordination with the Work Letter. If the dispute resolution procedures
described in this Article XI are initiated in connection with one or more
incidents which also give rise to the initiation of the dispute resolution
procedures available under the Work Letter, then at the request of any party all
such matters shall be consolidated into a single proceeding, a single
Independent Neutral shall adjudicate all such disputes, and the costs and fees
payable to the Independent Neutral, the Developer’s Dispute Representative and
the Owner’s Dispute Representative shall be allocated among the parties as set
forth herein, but without duplication of the fees otherwise payable to such
parties under the Work Letter.
ARTICLE XII    
MISCELLANEOUS
12.1    Governing Law. This Agreement shall be construed and enforceable in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
conflict of laws principles.
12.2    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and the same shall not be
amended, modified or canceled except in writing signed by the party to be
charged.

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




12.3    Time of Essence. Time is of the essence with respect to all matters
under this Agreement.
12.4    Successors and Assigns. All terms, conditions and agreements herein set
forth shall inure to the benefit of, and be binding upon the parties and their
respective permitted successors and assigns.
12.5    Waiver. The failure of any party to insist upon strict performance of
any term or provision of this Agreement or to exercise any option, right or
remedy herein contained, shall not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right or remedy,
but the same shall continue and remain in full force and effect. No waiver by
any party of any term or provision hereof shall be deemed to have been made
unless expressed in writing and signed by such party.
12.6    Partial Invalidity. If any portion of this Agreement shall be decreed
invalid by the judgment of a court, this Agreement shall be construed as if such
portion had not been inserted herein except when such construction would
constitute a substantial deviation from the general intent and purpose of this
Agreement.
12.7    Include and Including, References to Sections; Approvals. When used in
this Agreement, the words “including” and “include” shall be deemed to mean
“including, without limitation” and “include, without limitation”, respectively,
unless “without limitation” or a similar concept is already expressly set forth
after the words “including” or “include”. References to Sections and Articles
are to Sections and Articles in this Agreement, unless expressly provided
otherwise. Unless a different standard is expressly stated, any approval rights
of a party or a third party beneficiary in this Agreement may be exercised in
such party’s sole and absolute discretion. The fact that this standard is
mentioned in some provisions of this Agreement regarding approval but not others
shall not derogate from the principle set forth in the preceding sentence.
12.8    Limitation on Owner’s Liability. The obligations of the Owners are
intended to be binding only on the assets of the Owners and shall not be
personally binding upon, nor shall any resort be had to, the private properties
of its constituent partners, directors, shareholders, trustees, beneficiaries,
officers, members or managers, or any employees or agents of any of them.
12.9    Limitation on Developer’s Liability. The obligations of Developer are
intended to be binding only on the assets of the Developer and shall not be
personally binding upon, nor shall any resort be had to, the private properties
of its shareholders, trustees, beneficiaries, directors, officer, employees or
agents.
12.10    Survival. All (i) indemnification, confidentiality, warranty, payment,
insurance and other obligations of the parties under this Agreement that could
reasonably be expected to require performance, (ii) all remedies of the parties
that could reasonably be expected to be exercised, after the expiration or
sooner termination of this Agreement, and (iii) all representations and
warranties of the parties shall survive such expiration or sooner termination of
this Agreement.



3
LEGAL\19062995\17

--------------------------------------------------------------------------------




(Remainder of this page intentionally left blank)

3
LEGAL\19062995\17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


OFFICE OWNER:


LIBERTY PROPERTY 18TH & ARCH, LP


By: LPT 18TH & ARCH STREET GP, LLC,
its general partner




By: /s/ George J. Alburger, Jr.            
Name: George J. Alburger, Jr.
Title: Chief Financial Officer






By: /s/ John S. Gattuso                
Name: John S. Gattuso
Title: Senior Vice President and Regional Director






HOTEL OWNER:


LIBERTY PROPERTY 18TH & ARCH HOTEL, LLC




By: /s/ George J. Alburger, Jr.            
Name: George J. Alburger, Jr.
Title: Chief Financial Officer






By: /s/ John S. Gattuso                
Name: John S. Gattuso
Title: Senior Vice President and Regional Director










(Signatures continued on next page)

3
LEGAL\19062995\17

--------------------------------------------------------------------------------






(Signatures continued from previous page)








DEVELOPER:


LIBERTY PROPERTY LIMITED PARTNERSHIP




By: /s/ George J. Alburger, Jr.            
Name: George J. Alburger, Jr.
Title: Chief Financial Officer






By: /s/ John S. Gattuso                
Name: John S. Gattuso
Title: Senior Vice President and Regional Director



3
LEGAL\19062995\17

--------------------------------------------------------------------------------






EXHIBIT A


LEGAL DESCRIPTION OF
THE PROPERTY


ALL THAT CERTAIN lot or piece of ground with the buildings and improvements
thereon erected, situate in the 8th Ward of the City of Philadelphia and
described in accordance with a Proposed Lot Configuration prepared by Pennoni
Associates Inc. dated August 28, 2013 as follows:


BEGINNING at a point formed by the intersection of the proposed southerly side
of Arch Street (on City Plan 72 feet wide) and the westerly side of 18th Street
(50 feet wide);


THENCE extending from said Point of Beginning southwardly along the westerly
side of 18th Street, south 11 degrees 21 minutes west, 157 feet 0 inches to a
point formed by the intersection of the northerly side of Cuthbert Street (30
feet wide) and the intersection of the westerly side of 18th Street (50 feet
wide);


THENCE extending along the said northerly side of Cuthbert Street, north 78
degrees 59 minutes west, 396 feet 0 inches to a point formed by the intersection
of the said northerly side of Cuthbert Street and the easterly side of 19th
Street (50 feet wide);


THENCE extending along said easterly side of 19th Street, north 11 degrees 21
minutes east, 157 feet 0 inches to a point on the southerly side of Arch Street
(on City Plan 72 feet wide);


THENCE extending along the said southerly side of Arch Street, South 78 degrees
59 minutes east, 396 feet 0 inches to the first mentioned point and place of
BEGINNING.


BEING the same premises which MEPT WSC Arch Partners LP, a Delaware limited
partnership, by Deed dated August 3, 2011 and recorded in the Department of
Records in and for the City and County of Philadelphia, Commonwealth of
Pennsylvania on August 8, 2011 as Document ID No. 52377335, granted and conveyed
unto Liberty Property 18th & Arch LP, a Delaware limited liability partnership,
in fee.




EXHIBIT B


BASE PROJECT BUDGET


[***]
EXHIBIT C
AMOUNTS PREVIOUSLY ADVANCED
TOWARD GUARANTY COST ITEMS
[***]
Schedule 1
Preliminary Design Development Documents
(See Schedules 1-A, 1-B, 1-C and 1-D)


Schedule 1-A
Preliminary Core and Shell Design Development Plans dated 5/15/14
[***]


Schedule 1-B
Core and Shell Project Narrative dated 6/19/14
[***]


Schedule 1-C
Preliminary Hotel Interiors Design Development Plans dated 5/15/14
[***]


Schedule 1-D
Hotel Interiors Project Narrative dated 6/19/14
[***]
Schedule 6.1
[***]

3
LEGAL\19062995\17